DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 06/06/2022.
Applicant’s amendments filed 06/06/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1-8; and cancelation of claims 9 and 10.
Claim Objections
Claims 1-8 are objected to because of the following informalities:
Claim 1 recites “the semiconductor region of the first conductivity type of the voltage sustaining layer” and “the semiconductor region of the second conductivity type of the voltage sustaining layer” (lines 15-18, page 2) which should be replaced with “the at least one semiconductor region of the first conductivity type of the voltage sustaining layer” and “the at least one semiconductor region of the second conductivity type of the voltage sustaining layer”, respectively, to avoid antecedent basis issue.
Claim 1 recites “the buffer region” (lines 2-3, 6, and 7, page 3) and “the collector region” (line 4, page 3) which should be replaced with “the at least one buffer region” and “the at least one collector region”, respectively, to avoid antecedent basis issue.
Claim 1 recites “the insulated dielectric layer” (lines 11, 19, and 21, page 3) which should be replaced with “the at least one insulated dielectric layer” to avoid antecedent basis issue.
Claim 1 recites “the conductor region” (lines 17 and 22, page 3) which should be replaced with “the at least one conductor region” to avoid antecedent basis issue.
Claim 1 recites “the semiconductor region of the first conductivity type of the voltage sustaining layer” (lines 13, 15-16, page 3) which should be replaced with “the at least one semiconductor region of the first conductivity type of the voltage sustaining layer” to avoid antecedent basis issue.
Claim 1 recites “the semiconductor region of the second conductivity type of the voltage sustaining layer” (lines 16-17, page 3) which should be replaced with “the at least one semiconductor region of the second conductivity type of the voltage sustaining layer” to avoid antecedent basis issue.
Claim 1 recites “the first-type trench gate structure configured for providing a carrier path of the second conductivity type” (lines 5-25, page 4; page 6) which should be replaced with “the at least one first-type trench gate structure” to avoid antecedent basis issue.
Claim 1 recites “the insulated dielectric layer” (lines 9-10 and 18, page 4) which should be replaced with “the at least one insulated dielectric layer” to avoid antecedent basis issue.
Claim 1 recites “the conductor region” (lines 16 and 23, page 4) which should be replaced with “the at least one conductor region” to avoid antecedent basis issue.
Claim 1 recites “the semiconductor region of the second conductivity type of the voltage sustaining layer” (lines 12-15, page 4) which should be replaced with “the at least one semiconductor region of the second conductivity type of the voltage sustaining layer” to avoid antecedent basis issue.
Claim 1 recites “the semiconductor region of the first conductivity type of the voltage sustaining layer” (lines 15-16, page 4) which should be replaced with “the at least one semiconductor region of the first conductivity type of the voltage sustaining layer” to avoid antecedent basis issue.
Claim 1 recites “the second-type trench gate structure for configured for providing a carrier path of the second conductivity type” (line 26, page 4 and lines 1-16, page 5; page 6) which should be replaced with “the at least one second-type trench gate structure” to avoid antecedent basis issue.
Claim 1 recites “the insulated dielectric layer” (lines 3, 9, 12, 21, and 22, page 5) which should be replaced with “the at least one insulated dielectric layer” to avoid antecedent basis issue.
Claim 1 recites “the conductor region” (lines 7, 14, and 26, page 5) which should be replaced with “the at least one conductor region” to avoid antecedent basis issue.
Claim 1 recites “the semiconductor region of the first conductivity type of the voltage sustaining layer” (lines 6-7 and 25-26, page 5) which should be replaced with “the at least one semiconductor region of the first conductivity type of the voltage sustaining layer” to avoid antecedent basis issue.
Claim 1 recites “the semiconductor region of the second conductivity type of the voltage sustaining layer” (lines 24-25, page 5) which should be replaced with “the at least one semiconductor region of the second conductivity type of the voltage sustaining layer” to avoid antecedent basis issue.
Claim 1 recites “the third-type trench gate structure configured for providing a carrier path of the second conductivity type” (line 17-27, page 5; and page 6) which should be replaced with “the at least one third-type trench gate structure” to avoid antecedent basis issue.
Claim 1 recites “the insulated dielectric layer” (lines 1 and 4, page 6) which should be replaced with “the at least one insulated dielectric layer” to avoid antecedent basis issue.
Claim 1 recites “the conductor region” (lines 9-13, page 6) which should be replaced with “the at least one conductor region” to avoid antecedent basis issue.
Claim 2 recites “the first-type trench gate structure configured for providing a carrier path of the second conductivity type”, “the second-type trench gate structure configured for providing a carrier path of the second conductivity type”, and “the third-type trench gate structure configured for providing a carrier path of the second conductivity type” (pages 6-7) which should be replaced with “the at least one first-type trench gate structure”, “the at least one second-type trench gate structure”, and “the at least one third-type trench gate structure”, respectively, to avoid antecedent basis issue.
Claim 2 recites “the semiconductor region of the first conductivity type of the voltage sustaining layer” and “the semiconductor region of the second conductivity type of the voltage sustaining layer” (page 7) which should be replaced with “the at least one semiconductor region of the first conductivity type of the voltage sustaining layer” and “the at least one semiconductor region of the second conductivity type of the voltage sustaining layer”, respectively, to avoid antecedent basis issue.
Claim 3 recites “the first-type trench gate structure configured for providing a carrier path of the second conductivity type”, “the second-type trench gate structure configured for providing a carrier path of the second conductivity type”, and “the third-type trench gate structure configured for providing a carrier path of the second conductivity type” (page 7) which should be replaced with “the at least one first-type trench gate structure”, “the at least one second-type trench gate structure”, and “the at least one third-type trench gate structure”, respectively, to avoid antecedent basis issue.
Claim 4 recites “the semiconductor region of the first conductivity type of the voltage sustaining layer” (page 8) which should be replaced with “the at least one semiconductor region of the first conductivity type of the voltage sustaining layer” to avoid antecedent basis issue.
Claim 5 recites “the semiconductor region of the first conductivity type of the voltage sustaining layer” (page 8) which should be replaced with “the at least one semiconductor region of the first conductivity type of the voltage sustaining layer” to avoid antecedent basis issue.
Claim 6 recites “the buffer region” (page 8) which should be replaced with “the at least one buffer region” to avoid antecedent basis issue.
Claim 6 recites “the semiconductor region of the first conductivity type of the voltage sustaining layer” (page 8) which should be replaced with “the at least one semiconductor region of the first conductivity type of the voltage sustaining layer” to avoid antecedent basis issue.
Claim 7 recites “the semiconductor region of the first conductivity type of the voltage sustaining layer” (page 9) and “the semiconductor region of the second conductivity type of the voltage sustaining layer” (page9) which should be replaced with “the at least one semiconductor region of the first conductivity type of the voltage sustaining layer” and “the at least one semiconductor region of the second conductivity type of the voltage sustaining layer”, respectively, to avoid antecedent basis issue.
Claim 7 recites “the buffer region” (page 9) which should be replaced with “the at least one buffer region” to avoid antecedent basis issue.
Claim 7 recites “the lightly doped semiconductor region of the first conductivity type” (page 9) which should be replaced with “the at least one lightly doped semiconductor region of the first conductivity type” to avoid antecedent basis issue.
Claim 8 recites “the first-type trench gate structure configured for providing a carrier path of the second conductivity type”, “the second-type trench gate structure configured for providing a carrier path of the second conductivity type”, and “the third-type trench gate structure configured for providing a carrier path of the second conductivity type” (page 9) which should be replaced with “the at least one first-type trench gate structure”, “the at least one second-type trench gate structure”, and “the at least one third-type trench gate structure”, respectively, to avoid antecedent basis issue.
Claim 8 recites “the heavily doped semiconductor region of the second conductivity type is” (lines 9-10 of claim 8) which should be replaced with “the heavily doped semiconductor regions of the second conductivity type are”.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-8 would be allowable if amended to address the above objections.
The following is a statement of reasons for the indication of allowable subject matter:
The search of the prior art does not disclose or reasonably suggest forming a superjunction insulated gate bipolar transistor device comprising a voltage sustaining layer composed of at least one semiconductor region of the first conductivity type in contact with at least one semiconductor region of the second conductivity type, a trench gate structure configured for controlling on and off in contact with an emitter region and the voltage sustaining layer, at least one first-type trench gate structure, at least one second-type trench gate structure and/or at least one third-type trench gate structure configured for providing a carrier path of the second conductivity type; wherein the at least one first-type trench gate structure includes at least one insulated dielectric layer in direct contact with the at least one semiconductor region of the second conductivity type of the voltage sustaining layer and at least one conductor region in direct contact with the emitter; the at least one second-type trench gate structure includes at least one insulated dielectric layer in direct contact with the at least one semiconductor region of the first conductivity type of the voltage sustaining layer and at least one conductor region in direct contact with the emitter; and the at least one third-type trench gate structure includes at least one insulated dielectric layer in direct contact with the at least one semiconductor region of the second conductivity type of the voltage sustaining layer and/or the at least one semiconductor region of the first conductivity type of the voltage sustaining layer and at least one conductor region in direct contact with the gate in combinations with other claim limitations as required by claim 1.
The dependent claims 2-8 are allowable by virtue of the dependence upon the claim 1.
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks (pages 10-26), filed 06/06/2022, with respect to rejections under 35 USC 103 of claims 1-8 have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC 103 over of US Patent Na. 7,737,491 to Hotta et al. in view of Hirler et al. (US 2015/0115355), Takahashi et al. (US 2009/0283797), and Naiio (US 2074/0077255) has been withdrawn.
However, claims 1-8 are objected to as indicated above, and appropriate corrections are required to place application in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891